188 F.2d 161
John K. MEREDITH, Appellant,v.William H. HIATT, Warden, United States Penitentiary,Atlanta, Georgia, Appellee.
No. 13480.
United States Court of Appeals Fifth Circuit.
April 23, 1951.Rehearing Denied May 17, 1951.

John K. Meredith, in pro. per.
Harvey H. Tisinger, Asst. U.S. Atty., J. Ellis Mundy, U.S. Atty. Atlanta, Ga., for appellee.
Before HUTCHESON, Chief Judge, and HOLMES and BORAH, Circuit Judges.
PER CURIAM.


1
Insisting that the matters presented by his petition for wirt of habeas corpus have not been heretofore presented, either in his Sec. 2255, 28 U.S.C.A., proceedings, or in the previous appeals to this court from denials of prior petitions,1 and that the contentions he makes require relief, appellant urges upon us that the district judge erred in denying his petition.


2
The judgment of denial was right.  It is affirmed.



1
 Meredith v. Sanford, 5 Cir., 163 F.2d 830; Meredity v. Gough, 5 Cir., 168 F.2d 193